DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swaminathan et al. US 2016/0336178.
	Regarding claim 1, Swaminathan et al. Fig. 13 and related text teaches a processing method of forming alternating layers Fig. 12 comprising a first process 1301, a second 1303 process and a third process 1305. 
Swaminathan et al. teachings encompasses the silicon-containing precursor in a process prior to the vanadium-containing precursor. 
Therefore, Swaminathan et al. teaches placing a semiconductor substrate having a substrate surface comprising a core (i.e. gate electrode) into a processing chamber comprising a plurality of sections Fig. 15, each section separated from adjacent sections by a gas curtain; 
exposing at least a portion of the substrate surface to a third process condition in a third section of the processing chamber, the third process condition comprising a vanadium-containing precursor [0041]-[0059]; 
laterally moving the substrate surface through a gas curtain to a fourth section of the processing chamber [0092]; 
exposing the substrate surface to a fourth process condition in the fourth section of the processing chamber, the fourth process condition comprising a first reactant to form a low-k dielectric film with the vanadium-containing precursor on laterally opposite sidewalls of the gate electrode [0041]-[0059]; and 
repeating exposure to the third section and the fourth section including lateral movement of the substrate surface to further form the low- k dielectric film [0041]-[0059].  
Regarding claim 2, Swaminathan et al. Fig. 13 and related text teaches the method of claim 1, further comprising: 
exposing at least a portion of the substrate surface to a first process condition in a first section of the processing chamber, the first process condition comprising a silicon-containing precursor [0041]-[0059]; 
laterally moving the substrate surface through a gas curtain to a second section of the processing chamber [0092]; 
exposing at least a portion of the substrate surface to a second process condition in a second section of the processing chamber, the Attorney Docket No. 023847US02DIVPATENT30second process condition comprising a nitrogen-containing or oxygen- containing precursor to form a silicon nitride or silicon oxide film with the silicon-containing precursor [0041]-[0059]; and 
laterally moving the substrate surface through a gas curtain to the third section of the processing chamber [0092].  
Regarding claim 3, Swaminathan et al. Fig. 13 and related text teaches the method of claim 2, wherein the second process condition comprises a plasma [0058].  
Regarding claim 4, Swaminathan et al. Fig. 13 and related text teaches the method of claim 2, further comprising repeating exposure to the first section and the second section, including lateral movement of the substrate surface, to further form the silicon nitride or silicon oxide film before laterally moving the substrate surface to the third section [0041]-[0059].  
Regarding claim 5, Swaminathan et al. Fig. 13 and related text teaches the method of claim 1, further comprising: 
laterally moving the substrate surface through a gas curtain from the fourth section to a fifth section of the processing chamber; and 
exposing the substrate surface to a fifth process condition in the fifth section of the processing chamber, the fifth process condition comprising a second reactant [0041]-[0059] and [0091].  
Regarding claim 6, Swaminathan et al. Fig. 13 and related text teaches the method of claim 5, wherein repeating exposure to the third section and the fourth section further comprises exposing the substrate surface to the fifth process condition including lateral movement of the substrate surface [0041]-[0059].  
Regarding claim 7, Swaminathan et al. Fig. 13 and related text teaches the method of claim 2, further comprising repeating exposure to the first section and the second section, including lateral movement of theAttorney Docket No. 023847US02DIVPATENT 31 substrate surface, to form a second silicon nitride or silicon oxide film on the low-k-dielectric film [0041]-[0059].  
Regarding claim 8, Swaminathan et al. Fig. 13 and related text teaches the method of claim 1, wherein the low-k dielectric film comprises a species according VOx, wherein x is in a range of 1-3 [0039].  
Regarding claim 9, Swaminathan et al. Fig. 13 and related text teaches the method of claim 2, wherein the silicon nitride or oxide film is adjacent to the low-k dielectric film [0041]-[0059].  
Regarding claim 10, Swaminathan et al. Fig. 13 and related text teaches the method of claim 1, wherein vanadium-containing precursor comprises vanadium oxytri-isopropoxide and the first reactant comprises one or more of: O2, O3, H20, H2O2, H2, N2, NH3, C3H6, C2H2, C2H4, B2H6, Si2H6, SiH4, SiF4, or SiHxF(4-x) wherein x is 1-3 [0052]-[0071].  
Regarding claim 11, Swaminathan et al. Fig. 13 and related text teaches the method of claim 5, wherein vanadium-containing precursor comprises vanadium oxytri-isopropoxide and the first and second reactants independently comprise one or more of: O2, O3, H20, H2O2, H2, N2, NH3, C3H6, C2H2, C2H4, B2H6, Si2H6, SiH4, SiF4, or SiHxF(4-x) wherein x is 1-3 [0052]-[0071].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. US 2016/0336178 as applied to claim 1 above, and further in view of Lee et al. US 2006/0079075 and azom.com.
Regarding claim 12, Swaminathan et al. Fig. 13 and related text teaches the method of claim 1. Swaminathan et al. Fig. 13 does not teach wherein the low-k dielectric film has a dielectric constant (k) in a range of 1 to less than 8. Lee et al. teaches a method of forming gate structures with gate insulation layers including materials such as vanadium oxide, having a dielectric constant greater than silicon dioxide (i.e. silicon dioxide dielectric constant = 3.6-4.2, azom.com). 
Lee et al. and Swaminathan et al. are analogous art because they are directed to method of forming insulating layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Swaminathan et al. because they are from the same field of endeavor.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Swaminathan et al. and incorporate the teachings of Lee et al. to improve the device performance. [0052].  
Furthermore, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898